Order entered April 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00817-CV

                             DAYDRICK NORRIS, Appellant

                                             V.

                            TRANS AM SFE II LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-02790-D

                                         ORDER
       Before the Court is appellant’s April 23, 2019 motion. The motion appears to request an

additional thirty days to file an amended brief that complies with the rules of appellate

procedure.

       We GRANT the request and ORDER the brief be filed no later than May 28, 2019.




                                                    /s/   KEN MOLBERG
                                                          JUSTICE